Citation Nr: 0514834	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a respiratory 
disability.

3.  Entitlement to service connection for hand tremors.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from July 1943 to 
December 1945 in the Marines and from October 1950 to June 
1953 in the Army, and had an unverified period of service in 
the Reserves.

This case (which has been advanced on the docket) came to the 
Board of Veterans' Appeals (Board) from an April 2001 rating 
decision, and was previously remanded in July 2003.  A 
hearing was held in February 2003 before the undersigned, who 
is the veterans law judge rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing.

   
FINDINGS OF FACT

1.  The veteran does not have a left ankle disability which 
has been related to service. 

2.  The veteran does not have a respiratory disability which 
has been related to service. 

3.  The veteran does not have hand tremors which have been 
related to service. 

4.  The veteran does not have tinnitus which has been related 
to service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle 
disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, (2004).

2.  The criteria for service connection for a respiratory 
disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 
1112, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2004).

3.  The criteria for service connection for hand tremors have 
not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2004).

4.  The criteria for service connection for tinnitus have not 
been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in August 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by a January 2005 supplemental statement of the case, the RO 
continued to deny the veteran's claims.  

During the course of this appeal, the veteran was also sent a 
rating decision in April 2001, a statement of the case in 
August 2002, a Board remand in July 2003, and a development 
letter in August 2003.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the veteran's claims could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claims.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing notice prior to the rating on appeal 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran and other individuals, and the 
transcript of the February 2003 Board hearing.  In 
development letters dated in August 2003 and August 2004, the 
veteran was asked to sign releases so that specific, 
outstanding medical records could be sought.  To date, he has 
not returned these signed release forms.  

The Board acknowledges that the veteran has an unverified 
period of service in the Reserves, and that medical records 
from this period are not associated with the claims file.  
However, as detailed below, all of the claims for service 
connection are being denied essentially due to a lack of 
medical evidence reflecting an etiological link between any 
current condition and the veteran's period of active duty.  
Even if Reserves records were associated with the claims file 
which indicated diagnosis and treatment of the conditions in 
question, the necessary etiological evidence would still be 
lacking.  Moreover, the veteran has never alleged that these 
Reserves records contain any etiology opinions or other such 
evidence.  In short, VA has already made a reasonable effort 
to obtain relevant records.  38 U.S.C.A. § 5103A(b) and (c); 
38 C.F.R. § 3.159(c)(1-3).  

VA examinations were conducted in March 2004, and the reports 
of these examinations have been obtained and reviewed.  38 
C.F.R. § 3.159(c)(4)(iii).  The applicable duties to notify 
and assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Claims for service connection

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  Service connection for 
tuberculosis and organic diseases of the nervous system (such 
as hand tremors or tinnitus) may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

A veteran is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of 
aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Left ankle disability

Service medical records from the veteran's first period of 
active duty do not reflect any specific complaints of a left 
ankle disability, although an August 1945 x-ray of the left 
ankle was conducted (for an unspecified reason).  It revealed 
no evidence of fracture or other abnormality, however.

On a February 1946 claims form, the veteran asserted that he 
had been seen at a base hospital in August 1945 because he 
thought he had fractured his left ankle or foot.  He 
confirmed that his condition did not "show up" in an x-ray.  
On his claims form, he stated that his foot had enlarged and 
that this had made walking difficult.  

Medical records from his second period of active duty also do 
not reflect any complaints or findings related to a left foot 
or ankle condition.  A June 1953 separation examination 
revealed that the lower extremities and feet were normal.  

In a September 2002 written statement, the veteran said that 
his left ankle injury occurred in July 1945 while at a 
training school.  The accident apparently occurred during a 
demolition demonstration and he was reportedly treated at an 
emergency clinic.  As he recalled, his ankle condition took a 
long time to heal but he did not complain because he did not 
want to lose his place in line for graduation.

At his Board hearing, the veteran testified he had currently 
self-treated his left ankle disability with an Ace bandage.

At a March 2004 VA examination, he reported that he had 
fallen in 1945 and had a spraining-type injury.  Over the 
past 60 years, he apparently would get some occasional pain, 
soreness, and swelling.  A current left ankle x-ray revealed 
minimal hypertrophic changes of the distal tibia and 
calcaneal spur.  No acute bony abnormality was seen.  
Following an examination, he was diagnosed as having left 
ankle sprain.  The examiner reviewed the claims file and 
noted that there was no specific bone injury or permanent 
ankle injury in service.  The examiner concluded that it was 
more likely than not that the veteran's current symptoms were 
not related to any in-service injury.

While the veteran has stated that he worked as a dentist 
after service, nothing in the record indicating that he is 
competent to opine on the etiology of a non-dental condition 
such as his left ankle condition (which was first diagnosed 
years after his last separation).  In any case, no medical 
evidence links any current left ankle condition with his two 
periods of active duty, and a VA examiner has specifically 
concluded that there (more likely than not) is no such link. 

As the preponderance of the evidence is against the claim for 
service connection for a left ankle disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Respiratory disability

Service medical records reflect that an October 1943 chest x-
ray was negative.  A Ghon was noted in the right base on a 
September 1944 chest x-ray (the chest was otherwise 
negative).  No respiratory abnormalities were noted at 
examinations conducted in November 1944, February 1945, and 
March 1945.  Chest x-rays taken in March 1945 and November 
1945 were also negative.  

At a June 1946 VA examination, the veteran's respiratory 
system was noted to be normal.

At a June 1953 examination, the veteran denied any history of 
tuberculosis, asthma, shortness of breath, pain or pressure 
in chest, or chronic cough.  Examination of the lungs and 
chest was normal, as was a chest x-ray.  

In a December 2000 letter, Adolph F. Znidarsic, M.D., wrote 
that he had been treating the veteran since April 1996 for a 
variety of conditions, including histoplasmosis of the lung, 
severe chronic obstructive pulmonary disease, and asthma.  
Dr. Znidarsic further wrote that these conditions were 
"apparently all service connected."  Nearly illegible 
treatment records later received from Dr. Znidarsic's office 
appear to reflect treatment for various conditions between 
December 1998 and January 2001.

In an August 2002 written statement, the veteran asserted 
that in March 1953, he was hospitalized for pneumonia.  He 
resumed his position as a dentist and was honorably 
discharged in June 1953.  His belief was that his disease at 
the time (although undiagnosed) was actually histoplasmosis.  
He said that in his work as a civilian dentist, he was 
continually forced to lose work because of asthma attacks and 
common colds.  He asserted that in July 1964, he was 
hospitalized at a private facility for coccidioidomycosis 
versus histoplasmosis.  

VA treatment records dated in December 2002 reflect (in 
pertinent part) an assessment of community acquired pneumonia 
and asthma.  A January 2003 chest x-ray revealed moderate 
chronic obstructive pulmonary disease.  A VA lung biopsy 
conducted in February 2003 revealed marked interstitial 
fibrosis, chronic inflammation, and benign lymphoid 
aggregates.  

At his Board hearing, the veteran testified that as an Army 
dentist, he had "very many sieges of flu" and was 
hospitalized for pneumonia.  He said that after discharge, he 
lost many days from work due to chronic bronchitis and 
asthma, and was hospitalized for respiratory problems in the 
mid-1960s.    

At a March 2004 VA examination, the veteran reported that 
while in the service, he was diagnosed as having 
histoplasmosis and was currently being following at the VA 
pulmonary clinic of right lower lobe nodule (which was first 
treated in February 2003).  Following an examination, he was 
diagnosed as having right lower lobe nodule.  The VA 
examiner, after noting that he had reviewed the veteran's 
records, concluded that it was more likely than not that the 
veteran's histoplasmosis was not related to his lung nodule.  

Although Dr. Znidarsic rather vaguely suggested that the 
veteran had respiratory conditions which were "apparently" 
service connected, this opinion (at most) appears to be based 
on the veteran's own recollection of his medical history.  
Medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

While the veteran has stated that he worked as dentist after 
service, there is nothing in the record indicating that he is 
competent to give a medical opinion on the etiology of a non-
dental condition such as one involving the respiratory 
system.  In any case, no medical evidence links any current 
respiratory condition with either of the veteran's periods of 
active duty, and the VA examiner specifically concluded that 
there (more likely than not) is no such link. 

As the preponderance of the evidence is against the claim for 
service connection for a respiratory disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

C.  Hand tremors

Service medical records from both of the veteran's periods of 
active duty do not reflect any complaints of, or treatment 
for, hand tremors.

In February 2002, the veteran submitted a typewritten 
statement from his wife apparently written years before.  In 
it, the veteran's wife indicated that he had been seen at a 
VA hospital (apparently in the 1940s) for, in part, "Nerve 
Tremor."   

In an August 2002 written statement, the veteran said that 
after enrolling in dental school in 1947, he developed a 
serious tremor and was treated weekly with shots and 
medication.  He said that other dental students called him 
"Shaky" because of the tremors, and that he tried to 
control this condition.  

At his Board hearing, the veteran testified that he had 
always had a hand tremor, and that he believed it worsened 
during a hospitalization for meningitis in May 1946.   He 
said that his hand tremors made it difficult to pursue a 
career in dentistry after service, and that he still had this 
condition.

Even if, as the statement from the veteran's spouse 
suggested, the veteran had experienced hand tremors in the 
1940s, there has been no medical evidence presented 
reflecting a link between any current hand tremor and the 
veteran's periods of active duty.   There is nothing in the 
record indicating that the veteran is competent to give a 
medical opinion on the diagnosis of etiology of a non-dental 
condition such as hand tremor.  

As the preponderance of the evidence is against the claim for 
service connection for hand tremor, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D.  Tinnitus

Service medical records from the veteran's first period of 
active duty do not reflect any complaints of, or treatment 
for, tinnitus.  

At a May 1946 VA examination, he reported that during the 
prior week he had noticed a "ringing in both ears."  He was 
diagnosed as having acute left catarrhal otitis media 
secondary to a deviated nasal septum, but no diagnosis of 
tinnitus was made.

In his December 2000 letter, Dr. Znidarsic wrote that he had 
been treating the veteran for tinnitus since April 1996.  Dr. 
Znidarsic further wrote that this condition (among others) 
was "apparently . . . service connected."  Nearly illegible 
treatment records later received from Dr. Znidarsic's office 
appear to reflect treatment for various conditions between 
December 1998 and January 2001.

At his Board hearing, the veteran said he had been exposed to 
loud noise from light artillery and demolitions while in the 
Marine Corps.  He said that since 1945, he had noticed a 
slight tinnitus, and it had been recently worsening.

As noted above, the medical records from the veteran's first 
period of active duty are negative for any complaints of or 
treatment for tinnitus.  Although he complained of tinnitus 
during a VA examination conducted in between the two active 
duty periods, this symptom appeared to have completely 
resolved, as he did not complain of, or seek treatment for, 
tinnitus during the second period of active duty.

Although again, Dr. Znidarsic rather vaguely suggested that 
the veteran's tinnitus was "apparently" service connected, 
this opinion (at most) appears to be based on the veteran's 
own recollection of his medical history.  Medical opinions 
premised upon an unsubstantiated account of a claimant are of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Moreover, there is nothing in the record indicating that the 
veteran is competent to give a medical opinion on the 
diagnosis of etiology of a non-dental condition such as 
tinnitus.  

In summary, the weight of the credible evidence demonstrates 
that any current tinnitus disability, such as it is, began 
years after the veteran's periods of active duty and was not 
caused by any incident of service.  As the preponderance of 
the evidence is against the claim for service connection for 
tinnitus, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a left ankle disability is denied.

Service connection for a respiratory disability is denied.

Service connection for hand tremors is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


